DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on August 19, 2015. It is noted, however, that applicant has not filed a certified copy of the CN20150601708 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11 and 24-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/J.L.K./
Patent Examiner
Art Unit 3715


/JERRY-DARYL FLETCHER/           Primary Examiner, Art Unit 3715